Citation Nr: 0605401	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected cutaneous leishmaniasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from June 1963 to December 
1963.  He had additional reserve duty service including 
active duty for training from July 21, 1984, to August 6, 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO confirmed 
and continued a 10 percent evaluation for leishmaniasis.  

The Board remanded the claim in January 2004 for additional 
development.  An April 2005 RO rating decision granted 
entitlement to service connection for muscle cramps secondary 
to the service-connected cutaneous leishmaniasis and assigned 
a separate 10 percent disability evaluation.


FINDING OF FACT

The competent and probative evidence reveals leishmaniasis is 
not an active disease at present, and is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; covers no more than 5 to 20 percent of the 
entire body or 5 to 20 percent of exposed areas affected; and 
does not require use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for cutaneous leishmaniasis are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.1, 4.2, 4.118, Diagnostic Codes 7808-7806 (prior 
to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7808-7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO sent correspondence in March 2001 and March 2004; a 
rating decision in May 2001; a statement of the case in June 
2002; and a supplemental statement of the case in June 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In July 2005, the veteran wrote that he had no additional 
evidence to submit in conjunction with his claim.  VA has 
also obtained an examination and medical opinion.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran's representative has stated that the most recent 
VA examination was inadequate for rating purposes because the 
examination failed to provide adequate information regarding 
the current disability picture as requested by the BVA remand 
and the VA Form 2507 examination request.  Our review finds, 
however, that the examiner provided adequate information 
which noted the fact that, currently, the disease was not 
active, and described current manifestations.  It was in the 
examiner's discretion whether any additional examination 
worksheets were to be completed.  In addition, there are 
outpatient treatment records which provide information 
regarding the current disability picture.  Accordingly, the 
Board finds that a remand for another examination is not 
needed.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Pertinent legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002). 

The prior criteria provide that Diagnostic Code (DC) 7808, 
for evaluation of leishmaniasis, is to be rated as for eczema 
(DC 7806), dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Pursuant to the former criteria, under DC 7806 for eczema, a 
10 percent evaluation was warranted where the skin disability 
was productive of exfoliation, exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that DC 7808, for evaluation of 
leishmaniasis, is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

The revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  The regulation also provides that eczema can 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

Under the amended regulations, a 40 percent disability rating 
is assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  38 C.F.R. 4.118, 
Diagnostic Code 7801 (2005).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25 of this 
part.  Id.  A deep scar is one associated with underlying 
soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. 4.118, Diagnostic Code 7802 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. 4.118, Diagnostic Code 7803 
(2005).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. 4.118, 
Diagnostic Code 7804 (2004).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  A 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Id.; see 38 C.F.R. 4.68 
(2005) (the amputation rule).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. 4.118, 
Diagnostic Code 7805 (2005).

III.  Facts and analysis

Evidence of record shows that while the veteran was on active 
duty for training in 1984, he was suspected of contracting 
leishmaniasis as a result of insect bites, determined to have 
been in the line of duty.  At a VA examination in December 
1993, the medical history noted that the veteran had 
cutaneous leishmaniasis diagnosed in 1984 documented by 
culture of organism and a biopsy of a skin sore on his right 
leg following an insect bite during training in Panama.  He 
had been treated and follow-up biopsies were negative.  Since 
then the veteran had not had any recurrence or evidence of 
visualized involvement.  

Examination of the extremities showed a biopsy scar on the 
right leg.  There were no musculoskeletal problems and no 
skin problems.  The final diagnosis was leishmaniasis, 
cutaneous, treated. 

In a November 1994 rating decision, the RO granted service 
connection for leishmaniasis effective from November 1993 
with a zero percent disability evaluation assigned under DCs 
6399-6304.  

At a VA examination in February 1995, the examiner found no 
evidence of renal impairment, mental changes, anemia, 
neurological, musculoskeletal, skin or cardiac involvement.  
The pertinent diagnosis was American cutaneous leishmaniasis 
by history.  After review, the RO confirmed and continued the 
noncompensable evaluation.  The veteran appealed and in a 
January 1997 decision, the Board denied entitlement to a 
compensable evaluation for leishmaniasis.  

The veteran submitted a December 1984 medical statement from 
Walter Reed Army Medical Center which indicated that he had 
participated in a study which was investigating two drug 
regimens of Pentostam in the treatment of cutaneous 
leishmaniasis.  At the time of discharge his lesions were 
undergoing resolution.  Reevaluation was to have been done in 
late January 1985.  

At a VA examination in May 1999, the veteran complained of 
right leg pain.  The medical history of the leishmaniasis 
noted that in 1984 the veteran had an ulcer with suppurative 
material in the right leg distal area associated with leg 
swelling.  On physical examination of the skin, a scar on the 
distal back area of the right leg was noted.  The pertinent 
diagnosis was history of cutaneous leishmaniasis.  

Based on the 1984 medical statement and May 1999 examination 
report, in a June 1999 rating decision, the RO assigned a 10 
percent evaluation effective from January 1999.  

At a VA examination in December 2000, the veteran provided 
the history of incurrence of leishmaniasis in 1984 with 
treatment at Walter Reed resulting in clearance of the lesion 
but a scar was left on the affected areas.  He complained of 
leg muscle pain.  He was not currently receiving treatment.  
Clinical findings were of a hypopigmented, atrophic scar of 
the right leg calf area of 4.5 centimeters x 3.5 centimeters.  
There was no ulceration, no crusting, and mild scaliness.  No 
associated systemic or nervous manifestations were noted.  
The diagnoses were status post leishmaniasis and atrophic 
scar secondary to status post leishmaniasis.  

VA outpatient treatment records from May 1999 to December 
2000 show that in February 2000 the veteran complained of 
osteo-arthritic pain, more prominent in elbows and knee 
joints.  In June 2000 the veteran complained of muscle spasm 
in his back for which Naproxen provided relief.  In December 
2000 the veteran complained of muscular pain and spasm.  No 
lesion or dryness was observed on his skin and no ulcers or 
skin discoloration was noted on his extremities.  The 
assessment was myalgias and muscular spasm.  

VA outpatient treatment records for the period from February 
2000 to April 2002 show that the veteran was ambulatory in no 
apparent distress and limitation of motion of his right knee 
was not shown.  In April 2001, the veteran complained of 
muscular pain.  The clinical findings showed no lesion and no 
dryness of his skin.  Clinical findings of his 
musculoskeletal system noted range of motion was intact, 
muscle tone was adequate, and there were no deformities.  He 
had muscular spasm.  The assessment was chronic myalgias and 
muscular spasm secondary to his condition of leishmaniasis.  

In July 2001, no lesion was observed and no dryness.  
Examination of his extremities revealed no skin 
discoloration, no trauma, no ulcers, and no callus.  The 
assessment was chronic muscular pain and spasm secondary to 
leishmaniasis.  Laboratory tests were within normal limits.  

In January and April 2002, examination of his skin revealed 
no lesion and no dryness.  Examination of his extremities 
revealed no skin discoloration, no trauma and no ulcers.  

At a VA examination in March 2004, the history noted that 
with treatment the lower leg ulcer had healed with a scar.  
The veteran complained of having muscle cramps while walking 
on his right lower leg for many years.  He claimed that the 
muscle cramps had worsened in the last few months.  His 
medications were Naproxen and Parafon Forte and there were no 
side effects.  He had occasional itching, and no systemic 
symptoms except for muscle cramps on the right lower leg.  

The clinical findings noted a scar on the right calf 
centrally hypopigmented and peripherally hyperpigmented scar 
on the right calf measuring 4.5 centimeters x 3.5 
centimeters.  There were no other skin lesions.  The 
diagnoses were status post cutaneous leishmaniasis, no active 
disease at present; and atrophic scar of the right calf.  The 
examiner opined that it was likely that the muscle cramps he 
was suffering only on the right lower leg calf were secondary 
to leishmaniasis and/or its systemic treatments.  

The veteran contends that his skin condition is much more 
severe than currently evaluated and continues to worsen.  

The Board is aware that in the original rating decision, the 
RO rated the veteran's condition as analogous to malaria 
pursuant to Diagnostic Code 6304.  Since that time 38 C.F.R. 
§ 4.88b and its respective Diagnostic Codes have been amended 
to include residuals from visceral leishmaniasis.  38 C.F.R. 
§ Part 4, Diagnostic Code 6301 (as amended in August 1996).  
Nevertheless, the Board notes that no competent professional 
has ever established that veteran experienced or exhibited 
visceral manifestations.  In light of this fact, the Board 
concludes that Diagnostic Code 6301 and its amendments are 
not applicable to this case.

When evaluating the veteran's cutaneous leishmaniasis, the 
Board has considered whether the veteran is entitled to a 
schedular disability rating greater than 10 percent under the 
prior and revised criteria.  Upon careful review of the 
record, the Board finds that the overall disability picture 
does not meet or more nearly approximate the criteria 
contemplated for a 30 percent disability rating under the 
prior or revised rating criteria.  38 C.F.R. § 4.7.

The evidence of record does not show that the veteran has 
active cutaneous leishmaniasis.  After the occurrence in 
service, which was treated and healed, the medical evidence 
of record does not show a recurrence.  The most recent VA 
examination specifically found that the veteran's 
leishmaniasis was not active.

Under the prior regulations, pursuant to DC 7808, 
leishmaniasis, cutaneous is to be rated as eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Accordingly, for the veteran to 
be awarded a 30 percent evaluation under the appropriate 
Diagnostic Code for eczema, it must be shown that the veteran 
experiences constant exudation or itching, extensive lesions 
or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (prior to August 30, 2002).  VA outpatient treatment 
records and examination reports revealed no lesions of his 
skin and no ulcers in his right lower extremity.  Constant 
itching is not shown as the veteran reported having 
occasional itching.  His residual scar of the right calf is 
shown as well healed, atrophic, small in size, and with some 
discoloration which does not approximate marked 
disfigurement.  Accordingly, the evidence of record does not 
show that the inactive cutaneous leishmaniasis is manifested 
by constant itching, extensive lesions, or marked 
disfigurement such that a 30 percent evaluation is warranted 
under the prior criteria.    

Under the revised criteria, the Board has considered whether 
the predominant disability is eczema/dermatitis, 
disfigurement of the head, face, or neck, or scarring.  
38 C.F.R. § 4.118, DC 7808.  As the service connected 
disability involved the right calf of the lower extremity, 
evaluation for disfigurement of the head, face or neck under 
38 C.F.R. § 4.118, DC 7800 (2002) or 38 C.F.R. § 4.118, DC 
7800 (2005) is not warranted.  

The evidence of record shows mild scaliness but does not show 
active disease, lesions, ulcers, or crusting for which 
systemic therapy is required.  Accordingly, evaluation as 
dermatitis under DC 7806 under the revised criteria is not 
warranted.

The Board finds that the predominant disability of the 
veteran's cutaneous leishmaniasis is to be rated as scarring 
under the revised criteria.  However, the preponderance of 
the evidence is against an increased schedular evaluation 
under the diagnostic codes for scarring.  The veteran's scar 
on the right leg calf is well-healed, centrally hypopigmented 
and peripherally hyperpigmented measuring 4.5 centimeters x 
3.5 centimeters.  The evidence of record does not show that 
the residual scar is deep or causes limited motion, or 
exceeds 77 square centimeters such that a higher evaluation 
under DC 7801 is warranted.

The Board has examiner entitlement to an additional 10 
percent rating pursuant to DCs 7802, 7803, and 7804, but 
finds that a higher evaluation is not warranted pursuant to 
those criteria.  The evidence does not show scars of 929 
square centimeters or greater.  The evidence does not show 
that the veteran's leishmaniasis scar is superficial or 
unstable.  The evidence does not show that the veteran's 
leishmaniasis scar is painful on examination.  Therefore, 
ratings pursuant to DCs 7802, 7803, and 7804 are not 
warranted.

Under DC 7805, a rating based on limitation of function of 
the affected part is not warranted as functional impairment 
of the right lower extremity is not shown other than the 
muscle cramps for which the veteran has already established 
service connection and for which he is separately evaluated.

Even if the predominant disability of the veteran's skin 
disorder were to be rated as dermatitis under DC 7806 under 
the revised criteria, an increased schedular evaluation would 
not be warranted.  The evidence of record does not show that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected by the cutaneous leishmaniasis.  
The area involved, the calf of his right leg, would not 
usually be exposed and as such, does not involve 20 to 40 
percent of the entire body.  Even if it were considered as an 
exposed area, the area affected by history of cutaneous 
leishmaniasis is less than 20 to 40 percent of exposed areas.  
Although at the VA examination in March 2004, the report 
shows that the veteran is taking medication, the diagnosis 
was status post cutaneous leishmaniasis with no active 
disease.  The medication apparently is for the manifestation 
of muscle cramps of the right calf as a residual of cutaneous 
leishmaniasis or for other disabilities.  There is no 
evidence that the veteran requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, a 30 percent disability rating is not warranted 
under the revised criteria.  

Both the old and new regulations for evaluating the veteran's 
cutaneous leishmaniasis were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  See VAOPGCPREC 7- 2003, 69 Fed. Reg. 
25179 (2004).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his cutaneous leishmaniasis.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected cutaneous leishmaniasis, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  Gilbert, supra.


ORDER

Entitlement to a rating in excess of 10 percent for cutaneous 
leishmaniasis is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


